internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b04-plr-122944-01 date date re legend trust trust agreement child trust decedent spouse child date date state statute dear this is in response to the date letter and other correspondence requesting a ruling concerning the generation-skipping_transfer_tax consequences of the proposed division of a_trust you have requested the following ruling the proposed division of child trust will not cause child trust to lose its exempt status for generation-skipping_transfer_tax purposes under section b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations nor will the proposed division into partitioned trusts subject either child trust or the resulting partitioned trusts to the generation-skipping_transfer_tax the facts submitted are as follows on date decedent established trust under trust agreement decedent died on date trust agreement became irrevocable on decedent’s death article provides that on the death of decedent if spouse survives decedent the trustee shall set apart as a separate trust a fractional share of trust for spouse’s benefit paragraph of the trust agreement states that the balance of the remaining plr-122944-01 trust property is to be held in a separate trust for the benefit of decedent’s children in accordance with the provisions of article article is comprised of paragraph sec_5 through paragraph divides the trust property held for decedent’s children into equal separate trusts named for each of decedent’s children paragraph provides that the net_income of a_trust named for decedent’s child shall be distributed to such child or the issue of such child in such amounts as the trustee shall from time to time determine to be suitable and prudent paragraph provides that the trustee may distribute portions of the principal of a_trust named for decedent’s child to such child or the issue of such child as the trustee determines to be suitable to provide for the care support maintenance comfort and general welfare of such person paragraph provides that each child of decedent shall have a limited_power_of_appointment over the property held in the trust named for such child if upon the death of a child of decedent there remains any undistributed property of the trust and such child has not effectively appointed such property then the property shall be distributed to the issue of decedent’s child by right of representation and if such child is not survived by issue to the living brothers and sisters of such child in equal shares and to the then living issue of a deceased brother or sister by right of representation paragraph provides that the limited_power_of_appointment granted to each child may be exercised only directly to or in trust for the benefit of issue of that child the power shall be exercised by a written instrument or a will that expressly refers to the power_of_appointment the holder of the power_of_appointment may appoint outright or in trust any interest appointed must vest within years after the death of the survivor of decedent and all issue of decedent who survive him child is a child of decedent child trust was created under the terms of article and article of trust agreement after decedent died on date child trust was irrevocable on date and no additions were made to child trust after date child has three children the trustees of child trust propose to divide child trust into three equal trusts the terms of each partitioned trust will be identical to child trust the division of child trust is proposed in order to separate the interests of each of child’s three children and their respective families state statute provides that a trustee may without the approval of any court divide a_trust before or after it is funded into two or more separate trusts if the trustee determines that dividing the trust is in the best interests of all persons interested in the trust and will not substantially impair the accomplishment of the purposes of the trust plr-122944-01 child intends to execute a will containing a provision that will exercise her limited_power_of_appointment to appoint the remaining assets of each of the three new trusts to each of her three children law and analysis sec_2601 imposes a tax on every generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under section a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax gstt is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 the tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gstt under sec_26_2601-1 will not cause the trust to lose its exempt status sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gstt if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gstt is divided into two trusts under the facts presented the division of a_trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly the two partitioned trusts will not be subject_to the provisions of chapter constructive were made to child trust after date for purposes of the present case it is represented that no additions actual or plr-122944-01 in this case the proposed partition of child trust by the trustees will not result in a shift of any beneficial_interest in child trust or the partitioned trusts to any beneficiary who occupies a generation lower than the persons holding the beneficial interests further the proposed partitions will not extend the time for vesting of any beneficial_interest in the new trusts beyond the period provided for in child trust accordingly based on the facts submitted and the representations made we conclude that the proposed partition of child trust into three separate trusts will not cause child trust or the partitioned trusts to lose exempt status for gstt purposes in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to each taxpayer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours lorraine e gardner acting senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries
